

115 HRES 785 IH: Expressing support for continued cooperation between Israel and the United States to ensure adequate capabilities to counter Iran’s destabilizing activities and support shared interests, including stability and safety in the Middle East, and for other purposes.
U.S. House of Representatives
2018-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 785IN THE HOUSE OF REPRESENTATIVESMarch 15, 2018Mr. Conaway submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing support for continued cooperation between Israel and the United States to ensure adequate capabilities to counter Iran’s destabilizing activities and support shared interests, including stability and safety in the Middle East, and for other purposes. 
Whereas the State of Israel plays a critical role in United States peace and security, and section 4 of the United States-Israel Strategic Partnership Act of 2014 (Public Law 113–296) declared Israel a major strategic partner of the United States; Whereas the United States and Israel have a long history of mutually beneficial security cooperation; 
Whereas the Islamic Republic of Iran is engaging in destabilizing activities throughout the Middle East that threaten United States interests and the interests of our allies, including Israel; Whereas Iran continues to support terrorist proxies that continue to threaten Israel and regional stability; 
Whereas Iran continues to support the Assad regime despite Assad’s atrocities against his own people; Whereas in 2017, the Secretary of State certified to the Speaker of the House of Representatives that Iran remains a leading state sponsor of terror through many platforms and methods; 
Whereas since the outbreak of the Syrian civil war in 2011, Syria has become a central source of regional instability and as such is a threat to Israel’s northern border; Whereas Iran continues to provide support in the form of advanced weapons to the Houthi rebels in Yemen as well as threaten freedom of navigation in the Red Sea; 
Whereas in October 2020, the United Nations ban on Iranian arms exports and imports will be lifted as a result of the Joint Comprehensive Plan of Action; Whereas in October 2023, the United Nations ban on assistance to Iran’s ballistic missile program will be lifted as a result of the Joint Comprehensive Plan of Action; 
Whereas Iranian ballistic missiles are capable of reaching Israel; Whereas Iran continues to test and develop advanced ballistic missiles in direct defiance of the UN security Council Resolution 2231 according to the Department of State; 
Whereas in 2017, the Department of State announced new sanctions against 18 entities and individuals supporting Iran’s ballistic missile program and for supporting Iran’s military procurement of Iran’s Islamic Revolutionary Guard Corps, as well as an Iran-based transnational criminal organization and associated persons; Whereas the United States-Israel Strategic Partnership Act of 2014 (Public Law 113–296) requires the administration to take steps to include Israel in the first tier of countries receiving strategic trade authorization; 
Whereas in 2016, the United States and Israel signed a new memorandum of understanding which covers fiscal years 2019 through 2028 and will provide Israel with $38 billion in Foreign Military Financing and missile defense assistance; and Whereas the United States announced its intention to move the United States Embassy to Israel’s capital, Jerusalem, by May 2018: Now, therefore, be it 
That the House of Representatives— (1)supports continued cooperation between Israel and the United States to ensure adequate capabilities to counter Iran’s destabilizing activities and support shared interests, including stability and safety in the Middle East; 
(2)supports enhancing Israel’s deterrence capabilities and other defensive measures;  (3)reaffirms the 2016 memorandum of understanding between the United States and Israel with utmost importance; 
(4)supports the need to include Israel in the first tier of countries receiving strategic trade authorization;  (5)reaffirms the United States statement of policy in the United States-Israel Strategic Partnership Act of 2014 (Public Law 113–296) to pursue every opportunity to deepen cooperation with Israel on a range of critical issues including defense, homeland security, energy, and cybersecurity; and 
(6)supports the United States declaration that recognizes Jerusalem as the capital of Israel. 